Citation Nr: 0734178	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed lumbosacral 
strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1961 to 
July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision.  

The veteran had a hearing before a Decision Review Officer at 
the RO in September 2005.  

The Board notes that, in March 2007, the veteran submitted 
private medical reports suggesting that his service-connected 
renal calculi disability had increased in severity.  He also 
reported suffering from increasingly severe anxiety and 
depression due to the service-connected psychiatric disorder.  
The Board refers these matters to the RO for appropriate 
action.  

The veteran has not waived his right to initial RO review of 
this additional medical evidence, and the Board will not 
address this evidence at this time because it is essentially 
duplicative of medical evidence that is already of record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings of a back condition in service or for many years 
thereafter.  

3.  The veteran is shown to have been treated for an episode 
of lumbosacral strain suffered in an accident that happened 
many years after service.  

4.  The veteran currently is not shown to have a separately 
ratable low back disorder including lumbosacral strain or 
degenerative disc or joint disease that was caused or 
aggravated by his service-connected renal calculi.  



CONCLUSION OF LAW

The veteran's low back disability including any manifested by 
lumbosacral strain or degenerative disc or joint disease is 
not due to disease or injury that was incurred in or 
aggravated by active service; nor may arthritis be presumed 
to have been incurred therein; nor is any proximately due to 
or result of his service-connected renal calculi.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the August 2003 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

In November 2005, during the pendency of the appeal, the RO 
sent the veteran a letter in regards to two unrelated claims 
that informed him of the statutory and regulatory requirement 
that VA notify a claimant, what evidence, if any, will be 
obtained by the claimant and what if any evidence will be 
obtained by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2005 letter advised the veteran that VA must 
make reasonable efforts to help the veteran to get evidence 
necessary to support his claim, including such things as 
medical records, employment records, or records from other 
Federal agencies.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

A March 2006 letter advised the veteran "If you have any 
information or evidence that you have not previously told us 
about or given to us, and that information or evidence 
concerns the level of your disability or when it bean, please 
tell us or gives us that evidence now."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matter now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the June 2003 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements I March 2006.  

The Board's action in this appeal denies the claim of service 
connection, so no degree of disability or effective date will 
be assigned.  There is accordingly no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The service medical records and post-service VA medical 
records have been associated with the claims file.  Neither 
the veteran nor his representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having existing records that 
should be obtained before the claims are adjudicated.  

The veteran was afforded a hearing before a Decision Review 
Officer in September 2005.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for lumbosacral strain.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran asserts that he has had episodic low back pain 
since he was in military service.  At the hearing in 
September 2005, he reported having low back pain due to the 
ultrasound treatment for his service-connected renal calculi.  

However, the veteran's service medical records are silent for 
any complaints or findings of a back condition when he was on 
active.  The separation physical examination listed the back 
as being normal.  

Significantly, at his first VA medical examination in July 
1972, the veteran reported that he had had left flank pain 
due to paasing a stone in 1965 during service, but none 
since.  

At a VA examination in November 1976, the veteran complained 
of lower back pain.  He was noted to have passed a kidney 
stone about six months prior thereto.  

During a VA examination in December 1981, the veteran 
complained that his back bothered him if he sat for any 
length time.  A history of recurrent hematuria and urinary 
tract infections was noted.  

The VA treatment reports show that the veteran had 
lumbosacral strain as a result of a motorcycle accident in 
1993.  Consequently, the medical evidence does not serve to 
link any current lumbosacral strain or other low back 
condition to any event or incident of the veteran's period of 
active service.  

Other private medicals from May 2004 show that the veteran 
had a chief complaint of constant pain.  The diagnosis was 
that of low back pain, degenerative disc disease and 
degenerative joint disease at L3-4.  

Consequently, the medical evidence on file does not provide a 
basis for linking the clinical onset of any current low back 
condition including lumbosacral strain or degenerative disc 
and joint disease to any event or incident of the veteran's 
period of active service.  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  

In such instance, the veteran may be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(b) 
(Oct. 2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

In an August 2003 statement, a private physician stated that 
the veteran had developed low back pain after lithotripsy for 
renal stones.  

However, this statement alone cannot constitute competent 
evidence to establish the existence of separate and distinct 
low back pathology that can be found to have been caused or 
aggravated by his service-connected kidney disability.  
Absent a specific low back diagnosis, any symptom of pain 
incident to treatment must be rated as part of the underlying 
service-connected disability picture.  

The veteran's wife of eight years has also testified at the 
September 2005 hearing that the veteran always complained of 
worsening back pain and felt pressure from the treatment for 
his renal calculi.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  A layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, a layperson is not considered competent to opine as 
to the diagnosis or the causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998).  

After a careful review of the record, the Board finds that, 
absent competent nexus evidence, the claim of service 
connection also must be denied on a secondary basis.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for lumbosacral strain is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


